Citation Nr: 0907619	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  07-30 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an effective date earlier than February 3, 
2005 for the assignment of a 20 percent disability rating for 
bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The Veteran had active service from September 1982 to August 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

The Board observes that the Veteran was furnished a statement 
of the case in November 2006, on the issue of entitlement to 
an initial disability evaluation in excess of 70 percent for 
post-traumatic stress disorder.  In the cover letter sent 
with the statement of the case, the Veteran was advised that 
in order to perfect his appeal to the Board, he must timely 
file a substantive appeal.  As this issue was not thereafter 
addressed in any correspondence from the Veteran or his 
representative, the Board has concluded that the Veteran is 
not currently seeking appellate review with respect to this 
issue.  

In VA Form 9 filed in December 2007, the Veteran requested a 
hearing at the RO before a Veterans Law Judge from a 
traveling section of the Board.  The Veteran withdrew the 
hearing request in a letter received by the RO in January 
2008 and instead requested a hearing before a Decision Review 
Officer of the RO, which was held in March 2008.  A 
transcript of this hearing is associated with the claims 
folder.

As a point of clarification, the Board notes that the 
supplemental statement of the case issued in March 2008 
addressed for the first time the issue of whether there was 
clear and unmistakable error (CUE) in a March 5, 1990 rating 
decision wherein the RO assigned an initial noncompensable 
evaluation for service connected bilateral sensorineural 
hearing loss.  (The decision document also suggests that the 
RO considered whether there was CUE in a May 15, 2003 rating 
decision that continued the noncompensable evaluation.)  The 
Board notes that a CUE claim was not filed with respect to 
the hearing loss claim, but rather for a tinnitus claim 
(which was subsequently adjudicated).  Moreover, CUE was not 
raised during the Veteran's hearing before the RO.  An appeal 
consists of a timely notice of disagreement with respect to 
an RO decision, followed by the receipt of a timely 
substantive appeal after a statement of the case has been 
issued. 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 
(2008).  Clearly this sequence was not followed with respect 
to an issue of CUE pertaining to the evaluation assigned for 
hearing loss.  Further, in no case will a supplemental 
statement of the case be used to announce decisions by the RO 
on issues not previously addressed in the statement of the 
case.  Therefore, this issue is not properly before the Board 
and will not be considered.  The matter is REFERRED to the RO 
for any action deemed necessary (i.e. providing appropriate 
notice and appellate rights following adjudication of the 
issue, or a determination that a sufficient CUE challenge has 
not been raised and dismissing the issue without prejudice to 
refiling.)  See Acciola v. Peake, __ Vet. App. __, No. 06-
0542 (Dec. 5, 2008) (CUE theories are more likely to be 
successful when the claimant clearly intends to raise it and 
marshals all the facts, law, and potential arguments in 
support of it than when the Secretary attempts to construct a 
theory from a cryptic statement or fleeting reference in a 
pleading.) 


FINDINGS OF FACT

1.  The Veteran's claim for an increased rating for service 
connected bilateral sensorineural hearing loss was received 
by the RO on February 3, 2005.

2.  No formal or informal claim for an increased rating was 
filed between the date the February 3, 2005 claim for 
increased compensation was received and the last prior final 
denial for increased compensation rendered in May 2003, and 
it is not factually ascertainable that an increase in 
disability occurred during this period.


CONCLUSION OF LAW

The criteria for an effective date earlier than February 3, 
2005 for the assignment of a 20 percent disability rating for 
bilateral sensorineural hearing loss have not been met.  38 
U.S.C.A. §§ 5101, 5110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.151, 3.155, 3.400 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, supra.

In this case, in a July 2006 letter, the RO provided notice 
to the Veteran regarding what information and evidence is 
needed to substantiate the claim of entitlement to an earlier 
effective date, as well as what information and evidence must 
be submitted by the Veteran and the types of evidence that 
will be obtained by VA.  The letter advised the Veteran how 
effective dates are assigned, and the type evidence which 
impacts that determination.  The claim was last readjudicated 
in March 2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's post-service treatment records, VA examination 
reports, and hearing testimony.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, providing testimony and 
setting forth in statements the reasons he believed he was 
entitled to an earlier effective date.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).


Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran contends that he is entitled to an earlier 
effective date of August 15, 1986 for the assignment of a 20 
percent evaluation for service connected bilateral 
sensorineural hearing loss.  He maintains that the severity 
of hearing loss shown on VA audiology examination conducted 
in August 2006, which formed the basis for the increased 
evaluation, is the same severity of hearing loss shown on VA 
audiological examinations conducted in 1986 and 1987.   

The effective date of an evaluation and award of compensation 
based on an original claim will be the day following 
separation from active service or date entitlement arose if 
the claim is received within one year after separation from 
service; otherwise, the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. § 3.400 (2008).  The effective 
date for an award of increased compensation shall be the 
earliest date as of which it is factually ascertainable that 
an increase in disability occurred, if application is 
received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a), (b)(2) (West 2002); 38 C.F.R. § 
3.400(o) (2008); Hazan v. Gober, 10 Vet. App. 511 (1997); 
Harper v. Brown, 10 Vet. App. 125 (1997).

The provisions of 38 U.S.C.A. § 5110 refer to the date an 
"application" is received. While the term "application" is 
not defined in the statute, the regulations use the terms 
"claim" and "application" interchangeably and they are 
defined broadly to include "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2008); Servello v. Derwinski, 
3 Vet. App. 196, 198 (1992).  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by the Department of Veterans Affairs, 
from a claimant or his or her duly authorized representative 
may be considered an informal claim.  Such claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim. 38 C.F.R. § 3.155 (2008).  
Under some circumstances, the date of outpatient or hospital 
treatment or date of admission to VA or uniformed services 
hospital will be accepted as the date of receipt of an 
informal claim.  38 C.F.R. § 3.157(b)(1) (2008).

The Court has held that 38 U.S.C.A. § 5110(b)(2) specifically 
links any effective date earlier than the date of application 
to:  (1) evidence that an increase in disability had 
occurred; AND (2) to the receipt of an application within one 
year after that increase in disability.  The application 
referred to must be an application on the basis of which the 
increased rating was awarded, because there would be no 
reason to adjudicate the question of the effective date prior 
to the award of a rating increase, just as there would be no 
reason to assign a disability rating on a disability-
compensation claim until service connection had been awarded. 
Accordingly, 38 U.S.C.A. § 5110(b)(2) allows a claimant to be 
awarded an effective date up to one year prior to the filing 
of an application for an increase, if an increase to the next 
disability level is ascertainable, and if a claim is received 
within one year thereafter.  VA must review all the evidence 
of record, not just evidence not previously considered.  The 
Court noted that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where the increase precedes 
the claim for increase, provided also that the claim for 
increase is received within one year after the increase.  The 
Court further stated that the phrase "otherwise, the 
effective date shall be the date of receipt of the claim" 
provides the applicable effective date when a factually-
ascertainable increase occurred more than one year prior to 
receipt of the claim for increase.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).

In a March 1990 rating decision, the RO granted service 
connection for bilateral sensorineural hearing loss and 
assigned a noncompensable evaluation effective August 15, 
1986, the day following the Veteran's discharge from service.  
[A subsequent rating decision issued in May 1990 changed the 
effective date to August 14, 1986 based on information 
furnished from the service department that concerned the 
Veteran's date of release from active duty, although rating 
decisions dated thereafter do not reflect this change.]  A 
May 2003 rating decision continued the noncompensable 
evaluation as the Veteran failed to report to a scheduled VA 
audiological examination.  In the notice of decision letter 
dated in May 2003, the RO advised the Veteran of the denial 
and enclosed VA Form 4107, which explained the Veteran's 
appeal rights.  The Veteran did not appeal the decision.

On February 3, 2005, the RO received the Veteran's claim for 
an increased rating which requested that an exam be scheduled 
to determine to what degree his hearing loss had progressed.  
In a January 2006 rating decision, the RO denied the claim, 
in part, on the basis that the Veteran failed to report to 
another scheduled VA audiological examination.  In April 
2006, the Veteran, through his representative, asked for a 
"reconsideration" of the January 2006 rating decision and 
referenced treatment records dated in March 2006 that 
reportedly reflected an increase in severity of the hearing 
disability.  In an August 2006 rating decision, the RO 
increased the disability rating to 20 percent based on the 
results of a VA audiological examination conducted in August 
2006.  The RO assigned an effective date of February 3, 2005 
as the evidence that supported the increased rating was 
obtained within a year of the January 2006 rating decision.  

Under the facts presented here, the assigned effective date 
for the increase is the earliest effective date that may be 
assigned.  There is no basis in VA law or regulation that 
would permit an effective date of the day following the 
Veteran's discharge from service based on the February 3, 
2005 claim for increased compensation.  There is also no 
document in the file dated between May 2003 and February 3, 
2005 that may be construed as an earlier claim for increased 
compensation.  Moreover, there are no audiograms dated during 
this period of which it is factually ascertainable that an 
increase in disability had occurred.  As such, there is no 
factual basis in this appeal upon which to grant an earlier 
effective date for the 20 percent disability rating that was 
assigned in accordance with the Veteran's claim for increased 
compensation.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).


ORDER

An effective date earlier than February 3, 2005 for the 
assignment of a 20 percent disability rating for bilateral 
sensorineural hearing loss is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


